Citation Nr: 0406477	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  03-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran served on active military duty from February 1944 
to April 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which, in pertinent part, granted service 
connection for bilateral hearing loss and rated it as 
noncompensable (0 percent ), and granted service connection 
for post-traumatic stress disorder (PTSD), assigning a 30 
percent disability rating.

The Board notes that, although the July 2000 and February 
2002 rating decisions addressed claims other than the 
veteran's bilateral hearing loss and PTSD, in a February 2003 
signed statement the veteran limited his appeal to those two 
disabilities.  Therefore, the Board will confine its 
consideration to the issues as set forth on the first page of 
the present decision.


FINDINGS OF FACT

1.  A February 2002 VA audiological examination report showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 64 decibels in the veteran's service-
connection right ear with a speech recognition of 96 percent, 
corresponding to Level V hearing using Table VI A.  Pure tone 
thresholds averaged 59 decibels in the veteran's service-
connected left ear with speech recognition of 96 percent, 
corresponding to Level IV hearing using Table VI A.

2.  The veteran's service-connected PTSD is manifested by 
some irritability and hypervigilence with rare flashbacks, 
nightmares, and panic attacks.





CONCLUSION OF LAW

1.  The schedular criteria for an initial rating of 10 
percent for bilateral hearing loss have been met. 38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.85-4.87, Diagnostic Code 6100 (2003).

2.  The schedular criteria for an initial evaluation in 
excess of 30 percent for post-traumatic stress disorder have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a July 2000 rating decision, the RO granted the veteran's 
claims for service connection for bilateral hearing loss, 
awarding a noncompensable disability evaluation, and service 
connection for PTSD, awarding a 30 percent disability 
evaluation.

In reaching its determination as to PTSD, the RO considered 
the result of a May 2000 VA psychiatric examination.  
According to the report, the veteran, who was 77 years old, 
relayed several traumatic events from his experiences in 
World War II.  It was noted that the veteran clearly had PTSD 
in 1947 and 1948, but denied experiencing many of symptoms of 
the condition since then.  He had experienced nightmares and 
flashbacks in 1947 and 1948, but these were currently very 
rare.  He initially had felt a sense of a foreshortened 
future.  His thoughts were not terribly intrusive, but he 
refused to watch World War II movies and avoided thinking of 
service.  He did not feel estranged from others or that his 
affect was restricted.  The veteran admitted to irritability, 
which he blamed on his combat-related experiences, as well as 
problems concentrating, and hypervigilence.  The veteran had 
a very exaggerated startle response.  He had been married to 
his wife for 51 years, and had a daughter and grandchildren.  
He currently worked in golf course maintenance.

On clinical evaluation, the VA examiner noted the veteran had 
good hygiene and was dressed in neat, casual clothes.  He had 
an upbeat affect and stable mood.  His speech was normal in 
tone but rapid in pace.  The examiner found relatively mild 
PTSD, and stated that the veteran was not bothered by it much 
anymore.  More impressive to the examiner was the veteran's 
apparent dementia.  He rated the veteran's Global Assessment 
Functioning (GAF) score as 55-60 overall, but 70-75 for PTSD 
alone.

In an August 2000 private audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
35
N/A
80
LEFT
45
55
65
N/A
85

Speech audiometry revealed word recognition scores of 84 
percent in the right ear and 76 percent in the left ear.

In May 2001, the RO received the veteran's signed notice of 
disagreement as to the ratings assigned for his service-
connected bilateral hearing loss and PTSD.  Now associated 
with the claims file are VA and non-VA medical records and 
examination reports, dated from May 2001 to January 2003.

In a May 2001 private audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
55
100
LEFT
60
65
75
85
80




Private treatment records dated from February 2001 to January 
2002 show M.M., M.D., treated the veteran for Alzheimer's 
disease and dementia.  In a March 2001 treatment record, the 
veteran complained of seizures and memory difficulties.  On 
examination the veteran was alert and oriented, but had 
difficulty with some tasks the physician asked of him.  The 
pertinent impression was dementia with significant 
temporoparietal lobe dysfunction, possibly representing early 
Alzheimer's.

In a subsequent March 2001 treatment record, Dr. M.M. re-
examined the veteran after reviewing the veteran's test 
results.  The veteran's reversible dementia laboratory 
testing was within normal limits, and his 
electroencephalogram (EEG) was normal.  The physician opined 
that the veteran's dementia represented early Alzheimer's 
disease, especially with the veteran's significant temporal 
lobe dysfunction.  The diagnostic impression was dementia and 
likely Alzheimer's disease.

In another March 2001 treatment record, Dr. M.M. reported 
speaking to the veteran's wife on the telephone, who stated 
that the veteran was experiencing hallucinations.  His 
medication was adjusted.

In an April 2001 treatment report, Dr. M.M. discussed the 
veteran's dementia with him.  The veteran was awake, alert, 
interactive, and cooperative.  The impression of dementia 
continued.

Treatment records dated from May 2001 to January 2002 from 
Dr. M.M. reflect that the physician continued treating the 
veteran for dementia, with the addition of possible 
Alzheimer's disease.

In February 2002, the veteran underwent VA audiological 
examination.  The examination report shows two audiological 
assessments were performed.  On one, pure tone thresholds, in 
decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
60
65
80
LEFT
40
35
55
75
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

On a second audiological examination, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
60
65
70
LEFT
45
55
60
60
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 in the left ear.  The VA 
examiner diagnosed moderately severe sensorineural hearing 
loss in both ears.

In a January 2003 VA psychiatry treatment record, the veteran 
reported being a changed man upon his return from World War 
II.  He also reported terrorizing nightmares, hyperstartle 
responses, intrusive thoughts, and frequent bouts of crying 
and recounting the horrific tales of his experience.  The 
clinical nurse noted that the veteran was experiencing 
increased dementia.  On examination, the veteran was dressed 
in clean clothes.  He was cooperative at the interview and 
communicated his thoughts in a logical and coherent matter 
without pressured speech.  He evidenced gaps in thought.  The 
veteran was assessed with PTSD, dementia, a seizure disorder, 
and problems living independently.  His GAF score for all 
combined disabilities was 35.



II.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In October 2001, the RO provided the veteran with 
correspondence outlining what evidence was needed to 
substantiate his claims, which of this evidence the RO would 
obtain, and which the veteran was responsible for obtaining.  
In addition, the veteran was advised, by virtue of a detailed 
February 2003 statement of the case (SOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We, 
therefore, believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the February 2003 SOC 
contained the new duty-to-assist regulation codified at 38 
C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).


It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Pertinent Law and Regulations

Disability ratings are based upon the average impairment of 
earning capacity resulting from disability in civil 
occupations.  The percentage ratings for each diagnostic 
code, as set forth in the VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4 (2003), are 
generally considered adequate to compensate for a loss of 
working time proportionate to the severity of the disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  38 
C.F.R. § 4.31.

The evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is for or against the claim, or 
is evenly balanced.

The Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon 
facts found - a practice known as assigning "staged" 
ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

IV.  Analysis

A.  Bilateral Hearing Loss

The Board has duly noted the veteran's statements regarding 
the effect that his service-connected bilateral hearing loss 
has had on his life.  In evaluating service-connected hearing 
impairment, however, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The veteran's claim for an increased rating for 
his service-connected bilateral hearing loss was received at 
the RO in September 1999.  The Board notes that the RO 
evaluated the veteran's claim under the new regulations in 
making its rating decisions dated in July 2000 and February 
2002.


Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The Rating Schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes (DCs) 
6100-6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, DC 6100 (effective June 10, 1999).  In situations 
where service connection has been granted for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.87, 
4.87, Table VII, DCs 6100, 6101 (prior to June 10, 1999) and 
38 C.F.R. §§ 4.85- 4.87, DC 6100 (effective June 10, 1999).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiologic disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2000 Hertz.  The evidence of record shows 
that the veteran's bilateral hearing loss pattern fits the 
requirements of an unusual pattern of hearing impairment as 
discussed below.

The results of one of the February 2002 VA audiology 
examinations indicate that the pure tone thresholds for the 
right ear were 60 (1000Hz), 60 (2000Hz), 65 (3000Hz), and 70 
(4000Hz), resulting in an average of 64 decibels with speech 
recognition of 96 percent, and pure tone thresholds for the 
left ear were 55 (1000Hz), 60 (2000Hz), 60 (3000Hz), and 60 
(4000Hz), resulting in an average of 59 decibels with speech 
recognition of 96 percent.  Evaluating these test scores 
based on Table VI, found at 38 C.F.R. § 4.85, would reflect 
that the veteran's right ear hearing acuity is at Level II 
and his left ear hearing is at Level II.

However, as stated previously, because all pure tone 
thresholds for each ear were measured at 55 or above, the 
veteran's hearing impairment also meets the unusual pattern 
of heavy impairment of 38 C.F.R. § 4.86, which requires the 
Board to evaluate the veteran's test scores based on Table VI 
A, also found at 38 C.F.R. § 4.85, to determine which results 
in the higher numeral value.  Under Table VI A, the veteran's 
hearing impairment is at level V in the right ear and level 
IV in the left ear.  This corresponds to a 10 percent 
disability rating under Table VII.

Therefore, according the veteran the benefit of the doubt, 
the Board grants an initial evaluation of 10 percent for the 
veteran's bilateral hearing loss.

B.  Post-traumatic Stress Disorder

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  A 30 percent disability rating is in order when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.


A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A score of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).

Upon review of the medical evidence, the Board finds that the 
veteran's service-connected PTSD is adequately evaluated as 
30 percent disabling.

The record indicates that the veteran manifested good 
hygiene, an overall upbeat affect, and stable mood, at his 
May 2000 VA examination.  Although he had some tangential 
speech and sometimes forgot questions posed to him, the 
veteran clearly had relatively mild PTSD, as determined by 
the May 2000 VA examiner.  While he had some irritability and 
hypervigilence, he was not much bothered by nightmares or 
flashbacks anymore.  The VA examiner concluded that the 
veteran clearly had PTSD after service in World War II, but 
found he was not terribly bothered by it currently.  The May 
2000 examiner assigned a score of GAF 70-75 for PTSD alone, 
which represents a person with mild symptoms who generally 
functions well.

As indicated above, a higher evaluation of 50 percent is not 
warranted unless there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In the present case, the veteran's affect has been described 
as upbeat.  The May 2000 examiner described his speech as 
rapid in pace, but normal in tone.  There is no evidence that 
because of his PTSD his speech is circumstantial, 
circumlocutory, or stereotyped.  Although the veteran was 
noted as irritable and hypervigilent, there was no indication 
that he suffered from panic attacks more than once a week.  
There was also no evidence that the veteran had difficulty in 
his relationships.

While a January 2003 VA outpatient record reported a GAF 
score for the veteran of 35, that evaluation encompassed the 
veteran's diagnoses of dementia and seizure disorder (which 
are not service connected), along with his service-connected 
PTSD.  Furthermore, the VA clinical nurse noted that the 
veteran was experiencing increasing levels of dementia.  
There was no indication that his PTSD had worsened.

The Board understands the veteran believes his dementia is 
related to his PTSD, but no competent medical evidence has 
shown such a relationship.  While the veteran may sincerely 
believe that his dementia is secondary to his service-
connected PTSD, laypersons are not considered competent to 
offer medical opinions, and testimony to that effect does not 
provide a basis upon which to establish service connection.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, while the Board sympathizes with the 
veteran, a rating in excess of 30 percent cannot be granted 
based upon the veteran's dementia, or upon any other non-
service-connected disability.

Therefore, the Board finds that the preponderance of the 
evidence is against awarding the veteran's service-connected 
PTSD a 50 percent evaluation under DC 9411.

C.  Fenderson

Finally, in view of the Court's holding in Fenderson, supra, 
the Board has considered whether the veteran is entitled to 
"staged" ratings for his service-connected disabilities, as 
the Court has indicated can be done in this type of case.  
We, of course, defer to the RO to assign an effective date 
for the 10 percent rating being awarded pursuant to this 
decision for service-connected bilateral hearing loss.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claims for service connection, in September 1999, have his 
disabilities been more disabling than as currently rated 
under this decision.


ORDER

An initial evaluation of 10 percent for bilateral hearing 
loss is granted, subject to the laws and regulations 
governing the award of monetary benefits.

An initial evaluation in excess of 30 percent for service-
connected post-traumatic stress disorder is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



